DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 3-4 recites “a filter basket” which should be changed to “the filter basket” because “a filter basket” was recited earlier in claim 1.
Claim 8, line 4 recites “the outer periphery”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 7 and 10-14 are rejected under 35 U.S.C. 103 as being obvious over Barnett (US 6,095,032) in view of Koelsch (US 3,126,818) or Klass (US 2011/0162540).
With respect to the limitations of claim 1, Barnett teaches an augur fan (impeller configuration, helical-shaped pressing tool, Col 5, Lines 32-43) for a coffee (title) compaction augur (Figs 3, 4, pressing tool 50, Col 5), the augur fan including: a hub (Figs 3, 4, central hub); one or more tamping blades (ramping fins 54, 56, Col 5) extending from the hub; a passage (Figs 3, 4, passage indicated by arrows 51, 53, Col 5, Lines 35-41) between the one or more tamping blades (54, 56) allowing coffee grounds (coffee grounds 38, Col 5) to fall between the one or more tamping blades; a filter basket (filter container 66, Col 5) when the augur fan (50, 54, 56) is operated within the filter basket.  Barnett discloses the claimed invention except for a wiper carried by at least one of the one or more tamping blades, the wiper being adapted to reduce a gap between an outer periphery of the respective one or more tamping blades and an inside wall of a filter basket.
However, Koelsch discloses a wiper (Figs 1, 3, 4, screen wiper blades 20, Col 3) carried by at least one of the one or more blades (flight elements 17, Col 3), the wiper (20) being adapted to reduce a gap (see figure 1) between an outer periphery of the respective one or more blades (17) and an inside wall of a filter basket (perforated shell 6, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the augur fan configuration of Barnett having a one or more auger blades and filter basket silent to a wiper with a wiper carried by at least one of the one or more blades, the wiper being adapted to reduce a gap between an outer periphery of the respective one or more blades and an inside wall of a filter basket Koelsch for the purpose of adding a known wiper configuration that eliminates or prevents binding due to lodging and accumulation of solid material on the perforated shell (Col 3, Lines 27-31).
Additionally, Klass discloses a wiper (Figs 1, 2A-C, strip 32, elastic elements 38, 0068) carried by at least one of the one or more blades (coils 14, 0043), the wiper (32, 38) being adapted to reduce a gap (Figs 1, 2A-C) between an outer periphery of the respective one or more blades (14) and an inside wall of a filter basket (filter tube 3, 0033) is known in the art.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the augur fan configuration of Barnett having a one or more auger blades and filter basket silent to a wiper with a wiper carried by at least one of the one or more blades, the wiper being adapted to reduce a gap between an outer periphery of the respective one or more blades and an inside wall of a filter basket Klass for the purpose of adding a known wiper configuration that eliminates or prevents binding due to lodging and accumulation of solid material on the filter tube (0064, 0067).
With respect to the limitations to claims 2, 3 and 4, Barnett teaches the augur fan includes two blades (ramping fins 54, 56); each blade is semi-circular in plan view (see Fig 3); each of the one or more tamping blades has a helical configuration such that each blade has a leading edge higher in elevation than a trailing edge (Fig 3, helical-shaped pressing tool, Col 5, Lines 32-43), such that, when the augur fan is operated within a filter basket (filter container 66) containing coffee grounds, the trailing edge acts to compress the grounds below the fan.
With respect to the limitations of claim 6, 7, 10, 11, 12 and 13, the wiper includes a wiper insert (Fig 2a, strip 32, 0068) and the augur fan includes a recess (groove 33, 0068) on a rim or outer edge of at least one of the one or more blades, the recess being adapted to receive the wiper insert (FIG. 2a shows the insertion of a strip 32 into a groove 33, 0068); the wiper insert is replaceable (Fig 2a, 0068); the wiper insert comprises a body having parallel sides and a thickness of the wiper insert is approximately the same as a thickness of the tamping blade carrying the wiper insert in the area surrounding the recess (Figs 2a, strip 32, groove 33, 0068); the recess has parallel sides for snugly receiving the parallel sides of the body of the wiper insert (Figs 2a, strip 32, groove 33, 0068); the recess has an internal rib that cooperates with a corresponding slot in the wiper insert to frictionally retain the wiper insert within the recess (Figs 2a, strip 32, groove 33, 0068).
With respect to the limitations of claim 14, Barrett in view of Koelsch or Klass discloses motorised tamping or compaction augur (Barrett, Fig 1, motor-driven, rotating pressing tool 50, Col 4) having the augur fan of claim 1.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Barnett (US 6,095,032) in view of Koelsch (US 3,126,818) or Klass (US 2011/0162540) as applied to claims 1 and 6, further in view of Brown (US 592,076).
With respect to the limitations of claims 8 and 9, Klass discloses the wiper insert comprises a body having, at one end, and at another end a vertically aligned rib, lip, or bead, wherein the rib, lip or bead projects beyond the outer periphery and extends so as to, when the augur fan is operated within the filter basket, sweep or contact the inner wall of the filter basket (Figs 1, 2a, filler tube 3, coil 14, strip 32, groove 33); the recess for receiving the head of the wiper insert (Fig 2a, strip 32, groove 33).
Barnett in view of Koelsch or Klass discloses the claimed invention except for  the body having, at one end, an enlarged head; the recess comprises a terminal pocket for receiving the enlarged head of the wiper insert.
However, the body having, at one end, an enlarged head; the recess comprises a terminal pocket for receiving the enlarged head of the wiper insert is known in the art.  Brown, for example, discloses the wiper insert having an enlarged head (Figs 1-3, rubber insert with enlarged portion A, Pg 1, Col 1) and at another end a vertically aligned rib, lip, or bead (extension edge B, Pg 1, Col 1); a receiving recess comprises a terminal pocket (casing or sheaving provided with an enlarged portion C, Pg 1, Col 1) for receiving the enlarged head of the wiper insert has the advantage of providing a known wiper insert and receiving recess configuration that allows for a simple and durable design that allows the parts to be readily removed and replaced (Pg 1, Col 1, Lines 8-15).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Barnett (US 6,095,032) in view of Koelsch (US 3,126,818) or Klass (US 2011/0162540) as applied to claim 1, further in view of Nejat-Bina (US 5,636,923).
With respect to the limitations of claim 5, Barnett discloses the claimed invention except for the augur fan is manufactured from a rigid polymer or a metal and the wiper is elastomeric.  However, Klass discloses the wiper (32, 38) is elastomeric (0011, 0012, elastic lip is made of polyurethane) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the augur fan configuration of Barnett having a one or more auger blades silent an elastomeric wiper with the wiper is elastomeric for the purpose of providing a known wiper configuration that eliminates or prevents binding due to lodging and accumulation of solid material on the filter tube (0064, 0067) formed from a known elastic material that has favorable impact on the wiping effect and the service life of the wiper (0012).
Additionally, Nejat-Bina discloses the augur fan (Fig 1, blade cylinder 12, Col 4) is manufactured from a rigid polymer or a metal (Col 4, Lines 45-50, stainless steel or a rigid plastic) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the augur fan configuration of Barnett having a one or more auger blades silent to the material with the augur fan is manufactured from a rigid polymer or a metal of Nejat-Bina for the purpose of forming the augur fan out of known materials that are suitable and safe for the processing of foods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/21/2022